DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note that the Examiner for this application has changed. Future correspondence should be directed to ALEXANDRA F CONNORS, Art Unit 1632, whose contact information can be found below. 
Applicant’s amendment and response filed 03/31/2022 have been received and entered into the case record.
Claims 1-2, 4, 6, 7-9, and 11-54 are canceled. 
Claims 3, 6 and 10 are amended.
Claims 3, 5, 6 and 10 are pending in the application and examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher (1999. Molecular Cell, Vol. 4, 199–207) as evidenced by Jackson Lab (2015. INTRODUCTION TO TET EXPRESSION SYSTEMS) in view of Sun (2012. Nucleic Acids Research, Vol. 40, No. 21 e166: 1-12), Liu (US20060052327A1) and Shachaf (WO2006033769A2)

Regarding claims 3, 5 and 10, Felsher teaches utilizing the tetracycline system in tetracycline trans activators (tTA) wherein the expression of MYC is placed under the control of a tetracycline responsive promoter, Tet-o. The tet system itself is known for expressing oncogenes in specific tissues. The tTA is expressed under EmuSRalpha promoter. This promoter is specific for hematopoietic cells and tissue (i.e. tissue specific). The presence of doxycycline inactivates MYC and regulates the expression (Figures 1A, 1B; p. 199, 1st and 2nd column). Thus this provides an inducible construct for MYC. Regarding the limitation of MYC being under the control of TRE, as evidenced by Jackson Lab, this is inherent in the tetracycline system as the TRE must bind to the target gene (i.e. MYC) in a functioning Tet system to be responsive (p. 2, 1st paragraph).  Felsher generated transgenic mice utilizing these Tet-o-MYC constructs in order to examine conditional MYC expression’s effect on T cells and myeloid cells and found that sustained expression of MYC resulted in malignant T cell lymphomas and acute myeloid leukemia (Abstract). Upon inactivation of MYC, the cells showed regression and a non-proliferative state (cellular senescence) from the differentiation of the tumor cells (p. 199, 2nd column). 
Felsher does not teach two or more nucleotide sequence encoding detectable reporters operably linked to the MYC gene. 
Sun teaches regulating gene expression via introducing a tetracycline system which is regulated by the presence of doxycycline operably linked to MYC wherein TRE regulates the expression of MYC into ES cells (p. 3) The tTS (transcriptional repressor) expressing in transgenic mice was driven by a CMV early enhancer/chicken b-actin (CAG) promoter, a tissue specific promoter (p. 3). Sun teaches that the MYC gene is connected to a luciferase reporter system as well as an EGFP reporter (a fluorescent protein) by inserting the sequences into the construct (p.3, 2nd column, last paragraph).
It would have been obvious to one of ordinary skill in the art to connect the luciferase reporter and EGFP reporter of Sun in the tetracycline system modulating the expression of MYC as taught by Felsher with a reasonable expectation of success. An artisan would be motivated to have reporter genes in their Tet-on system and more specifically fluorescent proteins as they measure expression of the targeted gene of the inducible system and can confirm decrease and recovery of the cells (Sun, p. 5).
	Additionally, Sun et al. nor Felsher teach that the promoter is BGLAP2 (or osteocalcin) nor that the cells are osteosarcoma cells. 
Liu et al. teaches that tetracycline systems can be utilized with promoters specific for osteosarcoma cells such as osteocalcin promoters  (BGLAP2)  (para. 0043).
It would have been obvious to one of ordinary skill in the art to substitute the hematopoietic cells and promoter in the MYC Tet-on inducible expression system of Sun et al. with the osteosarcoma cells and osteocalcin promoter of Liu with a reasonable expectation of success. An artisan would be motivated to utilize the Tet-on inducible expression system for MYC in the osteosarcoma cells as MYC-induced tumorigenesis is reversible upon cessation of MYC overexpression in osteosarcoma cells and additionally, said cells will respond with cell cycle arrest and differentiation without significant apoptosis (Shachaf; para. 0087-0088).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher (supra) as evidenced by Jackson Lab (supra) in view of Sun (supra), Liu (supra) and Shachaf (supra) as applied to claims 3, 5 and 10 above, and in further view of van Rijn (2013. Scientific Reports, 3: 1046, pages 1-5)
	As discussed above, Felsher, Sun, Liu and Shachaf make obvious an osteosarcoma cell comprising a myc-inducible construct comprising a tetracycline inducible system wherein the presence of doxycycline inactivates the expression of MYC, the promoter is osteocalcin, the nucleotide sequence comprises luciferase and EGFP as reporter genes and the cells do not succumb to apoptosis.
These references do not explicitly teach that the nucleotide sequence comprises a nucleotide sequence encoding a tagged structural protein.
However, van Rijn teaches utilizing a luciferase that was fused to ten different epitope tags (Abstract).  In particular, van Rijn teaches that using luciferase with an epitope tag could be used to localize expression by immunostaining (p. 4, Discussion).
It would have been obvious to one of ordinary skill in the art to modify the BGLAP2 reporter construct in the osteosarcoma cell as taught by Felsher, Sun, Liu and Shachaf and utilize a tagged luciferase, as taught by van Rijn, with a reasonable expectation of success. An artisan would be motivated to utilize reporters with tagged epitopes because Van Rijn teaches using luciferase that is fused to ten different epitope tags can be used to monitor different biological variables and localize expression by immunostaining (p. 4, Discussion).  
Thus the invention as a whole would have been prima facie obvious at the time of the effective filing date to one of ordinary skill in the art.

Response to Arguments
Applicant’s Arguments filed 03/31/2022 with respect to the 112(a) and 112(b) rejections have been considered and in light of the amendments made the 112(a) rejection is moot regarding newly cancelled claim 31 and the 112(b) rejection regarding antecedent basis is withdrawn.
Applicant’s Arguments filed 03/31/2022 with respect to the 102 and 103 rejections have been considered and in light of the amendments made in specifying that the osteosarcoma cells comprise a MYC inducible construct comprising a tetracycline transactivator component and doxycycline regulation the 102 rejections have been withdrawn and the 103 rejections previously set forth in the Office Action filed 10/01/2021 have been modified to address the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           
/TAEYOON KIM/             Primary Examiner, Art Unit 1632